Title: To Benjamin Franklin from Johann Lorenz Boeckmann, 18 April 1778
From: Boeckmann, Johann Lorenz
To: Franklin, Benjamin


Monseigneur!
Charlsrouhe d. XVIII. ap. 1778
Vôtre noble charactere, pour qui il n’est rien de petit, quand la felicitê humaine y est interessée, excusera, je l’espère, la hardiesse par laquelle je viens de tourner les yeux de Vôtre Excellence des affaires les plus importantes pour les fixer sur un objet particulier et bien moins interessant.
Monseigneur, le Marggrave de Baaden, ce grand connoisseur et protecteur des sciences, et l’admirateur particulier de Votre merite superieur, veut placer des conducteurs de l’Eclair dans son paÿs. Il m’a ordonné d’en placer un sur un chateau situé sur un montagne qui n’est que rocher et que la foudre a deja souvent frappé. Il n’y-a q’une circonstance particuliere, qui m’arrête de le placer. On ne trouve point d’eau ou l’on puisse faire introduir la chaine. J’ose faire un demande a Vôtre Excellence. Est-il assez sûr de lier immediatement la chaine au rocher? Et le rocher absorbera-t-il assez subitement la matiere électrique? Ou seroit-il mieux de ne point placer de conducteur dans ce cas particulier? Vous obligerez, Monseigneur, par une reponse bienveillante un Prince, digne de Vôtre consideration. Et quant a moi soyez persuadé de ma profonde Veneration avec laquelle j’ai l’honneur de me dire Monseigneur! Vôtre tres humble et trés obeissant serviteur
J.L. Boeckmannconseiller de la courde S.A. S[érénissi]meMonseigneur le Marggrave de Baaden
 
Endorsed: Boeckmann Conducteurs for the margrave de Baden
Notation: 18. Ap. 1778.
